Citation Nr: 1208059	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nosebleeds (epistaxis) to include as secondary to the Veteran's service-connected hypertension, degenerative arthritis of multiple joints, and gout. 

2.  Entitlement to service connection for a left shoulder rotator cuff tear (claimed as left shoulder bursitis/arthritis with torn and retracted tendons) to include as secondary to the Veteran's service-connected left ankle disability, weak foot, and left knee disability. 

3.  Entitlement to service connection for a right knee disability to include as secondary to the Veteran's service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the Board at a Travel Board hearing in St. Petersburg, Florida in December 2007.  A transcript of this hearing is associated with the claims folder.   However, the Veterans Law Judge that presided over the December 2007 hearing has since retired.  In August 2010, the Veteran was informed of that event and he was provided with the opportunity for a new hearing.  However, that same month he stated that he did not wish to appear for a new hearing and requested that his case be considered based upon the evidence of record.

The Board notes that on previous January 2009 remand, the Board remanded the issue of entitlement to an increased rating for hypertension so that the Veteran could be provided with a statement of the case on that issue.  In June 2009, a statement of the case was furnished to the Veteran, however, the Veteran did not submit a formal appeal, Form 9, as to that issue and thus it is no longer properly before the Board and has been removed from the title page.

The issues of entitlement to service connection for a left shoulder disability and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence demonstrates that the Veteran's nosebleeds (epistaxis) were aggravated by medication used to control his service-connected musculoskeletal disabilities, to include degenerative arthritis of the left knee, ankles, and cervical and lumbar spine.


CONCLUSION OF LAW

The Veteran's nosebleeds (epistaxis) were aggravated by his service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for nosebleeds (epistaxis) herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that his nosebleeds, which began in the 1970s, have become progressively worse in the previous years, taking as long as two hours to subside.  He contends that he was advised by his private physician that his nosebleeds had been caused by medication that he took and by his longstanding service-connected hypertension.  Thus, he contends that service connection for his nosebleeds is warranted on a secondary basis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Private treatment records reflect that in January 2005, the Veteran sought treatment for a six month history if recurrent left epistaxis that appeared to be severe.  Two weeks previously, he had had a left nasal pack placed when he sought emergent treatment for a recurrent nosebleed.  He had a multi-decade history of hypertension, with blood pressure running in the 130s/80s at home.  After physically examining the Veteran, the physician assessed the Veteran to be suffering from "epsitaxis, likely medicine induced coagulopathy."  He was counseled that the Veteran's use of Indomethacin and vitamin E, as well as his long history of hypertension, were risk factors for recurrent bleeding.  He was told to monitor his blood pressure at home.  

On August 2005 VA examination, it was noted that the Veteran had been diagnosed with hypertension in 1973 and was currently taking three medications to control his blood pressure.  Physical examination resulted in a diagnosis of recurrent epistaxis.  The examiner opined that he could not state whether the Veteran's hypertension caused his epistaxis because epistaxis was generally caused by hypertension that was poorly controlled.  He stated that he could not attribute the Veteran's epsitaxis as secondary to his hypertension with resorting to mere speculation.

VA treatment records reflect that in September 2008, the Veteran reported having had two episodes of epistaxis in the past four months.  His blood pressure at home had been relatively well-controlled.  

In May 2009, a different VA examiner reviewed the Veteran's claims file and concluded that the Veteran had well-controlled hypertension as evidenced by his numbers and office visits.  With regard to whether his epistaxis was related to his hypertension or his hypertensive medication, such was not the case because his epistaxis was a primary condition and would not be considered to have been caused by his hypertension.  The examiner pointed out, however, that the Veteran was taking medication for his musculoskeletal conditions that did increase the risk of bleeding.   Those medications were known to inhibit platelets which stopped bleeding once it started.  The examiner therefore explained that while the Veteran's medication did not cause his epistaxis because the medications did not increase the risk of bleeding, once the bleeding began, the medication would delay the stopping of the bleeding once started.

At his December 2007 hearing before the Board, the Veteran reported that about two years previously, he experienced a sudden nose bleed that took about two hours to subside.  The following day, the nose bleed began again and took thirty minutes to subside.  He stated that he still took Indomethacin twice per day for his service-connected arthritis and had been told by his previous physician that the medication could act as a blood thinner.  

In this case, after reviewing the evidence of record, the Board finds that the competent and credible evidence supports the Veteran's contentions that his epistaxis has been at least aggravated by his service-connected disabilities.  To that extent, both the Veteran's private physician and the May 2009 VA examiner found a link between the Veteran's epistaxis and his use of Indomethacin.  In January 2005, the private physician thought that his arthritis medication, as well as his long-standing history of hypertension, most likely led to his epistaxis, or at least to a coagulation problem.  The May 2009 VA examiner, while disagreeing that there was a direct causal connection between the medication and the epistaxis, did also conclude that the Veteran's arthritis medication had a tendency to prolong the epistaxis by inhibiting the natural process that stopped the bleeding.  Those findings comport with the record, as it is clear that the Veteran suffered from recurrent epistaxis episodes in 2005 for which he sought emergent treatment and that he has continued to experience these episodes since then.  The Veteran has stated that those nosebleeds differed from any he had had previously experienced due to the length of time it took for the bleeding to cease.  The Board finds that the Veteran is credible to describe nosebleeds that occurred for longer periods of time, as such observations are readily discernable and capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, both the Veteran's private physician and the May 2009 VA examiner agreed that his arthritic medication, taken for multiple service-connected arthritic conditions including arthritis of the ankles, spine, and left knee, were known to prohibit coagulation.  In other words, the Veteran's epistaxis was likely aggravated by the medication because the nose bleeds took longer to resolve.  Accordingly, because the record demonstrates that the Veteran suffers from epistaxis and that he treats his wide spread service-connected arthritis with medication that has the side effect of inhibiting coagulation, and the May 2009 VA examiner's opinion supports the conclusion that the medication had the effect of aggravating his epistaxis once it begins, the Board finds that service connection for epistaxis is warranted on a secondary basis.

Lastly, although the August 2005 VA examiner stated that he could not provide an opinion as to whether the Veteran's epistaxis was secondary to his hypertension with resorting to mere speculation, the Board finds that that opinion does not affect the conclusion reached in this decision because the August 2005 VA examiner did not offer an opinion with regard to the effect of the Veteran's arthritic medication on his epistaxis.  Thus, the August 2005 VA opinion provides no weight in this case either for or against the claim as secondary to medication taken for service-connected arthritis. 

Accordingly, in light of the positive evidence of record demonstrating a link between the Veteran's epistaxis and his medication used to treat service-connected arthritis, the Board finds that service connection for epistaxis is warranted. 


ORDER

Service connection for epistaxis is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for a left shoulder disability for a right knee disability so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).

The Veteran primarily contends that his left shoulder disability, status post rotator cuff tear and repair, was caused or aggravated by his service-connected left knee disability and left ankle disability.   Specifically, he contends that in April 2005, he was walking down concrete steps when he fell and sustained injuries to his left knee and shoulder.  He contends that he fell due to weakness in his service-connected left knee replacement and his service-connected left ankle disability.

The Veteran contends that his right knee disability, right knee arthritis, was caused or aggravated by his left knee disability in that as his left knee worsened, he began to experience more and more pain in the right knee.

Service treatment records reflect that in August 1982, the Veteran reported having had left neck and shoulder girdle pain.  Range of motion of the shoulder was normal.  There was some palpable tenderness at the upper trapezius.  The assessment was musculoskeletal shoulder pain, left.  He was also being treated for gout throughout that period of time.  In September 1983, the Veteran was noted to have degenerative joint disease.  He was taking medication for arthritis which allowed him to have lessened discomfort in the shoulders and neck.  In June 1984, he complained of bilateral shoulder discomfort when lifting his arms overhead.   He had stopped taking arthritis medication due to the side effects.  On his June 1985 separation examination, the Veteran reported having had pain in the shoulders since 1983.

Post-service treatment records reflect that on April 1987 VA examination, X-rays of the shoulders was negative.  There was no indication of any pathology of the shoulders or knees.  A private October 2000 MRI of the left knee showed evidence of degenerative changes in the right knee joint, although it is unclear whether such is in fact a typographical error as the MRI was of the left knee only.  VA treatment records reflect that in September 2003, the Veteran had pain in both shoulders.  Private treatment records show that in June 2004, the Veteran had a left knee replacement.  In April 2005, the Veteran sought emergency treatment when he injured his left shoulder.  He reported that he had been walking down steps holding potted plants when he missed the last step and fell, landing on his left side.  MRI examination showed a complete tear in the supraaspinatus tendon.  There was also acromioclavicular joint arthritis and bursitis present.

On August 2005 VA examination, the Veteran reported having had right knee pain for 12 years.  With regard to his left shoulder, he reported that when he fell in 2005 it was because his knees had wobbled and his left ankle gave way, causing him to fall and injure his left shoulder.  Physical examination resulted in the diagnosis of mild degenerative arthritis of the right knee and status post left rotator cuff tear with rotator cuff repair.  The examiner stated that he could not attribute the Veteran's right knee and left shoulder disabilities to his previous service-connected disabilities without resort to mere speculation.  However, no rationale or explanation was provided explaining that conclusion and thus it remains unclear to the Board why no such opinion could be made without resort to mere speculation.  Thus, a new examination is necessary in order that a more definitive opinion be rendered as to the etiology of the Veteran's right knee and left shoulder disabilities or, if such an etiology could not be determined, a clear rationale explaining that conclusion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Furthermore, on remand, the Veteran should be given the opportunity to submit the names of his current treatment providers or to submit current treatment records that are supportive of his claims.  In that regard, as directed on previous remand, it appears as though two attempts were made to obtain records from Physiotherapy Associates with no response, however, those two requests were sent to two different addresses.  Thus, the RO should clarify with the Veteran whether he would like the VA to make a second attempt to obtain those records from the new address and, if so, he should sign the appropriate authorization for release of those records. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims for service connection for a right knee and left shoulder disability.  After securing any necessary authorization from him, obtain all identified treatment records, including from Physiotherapy Associates, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After associating all outstanding treatment records with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the nature and etiology of his right knee disability and left shoulder disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The examiner should provide an opinion as to the following questions:

a)  Diagnose the Veteran's right knee disability and left shoulder disabilities.

b)  It is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected left knee disability 1) caused or 2) aggravated (beyond the natural progression of the disease) his current right knee disability?  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right knee disability was caused or aggravated by his service or had its onset in service, including related to his duties in service?

c)  It is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected left knee disability, left ankle disability, and bilateral weak foot, 1) caused or 2) aggravated (beyond the natural progression of the disease) the Veteran's left shoulder disability when he felt in 2005?  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current left shoulder disability was caused or aggravated by his service or had its onset in service?  The examiner should take into account that the Veteran is already in receipt of service connection for gouty arthritis of the shoulders, and thus, the question pertains to any other diagnosed shoulder disability.

In rendering the requested opinions, the examiner should fully take into account the Veteran's statements as to the injuries sustained.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for a right knee disability and a left shoulder disability should be readjudicated based on the entirety of the evidence, to include consideration of any evidence received since the issuance of the most recent supplemental statement of the case.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


